DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 121 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-04-28 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because the lines and characters (numbers and letters) of the figures are not durable, clean, and uniformly thick and well-defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
The separation of clauses is inconsistent – the first limitation ends with a comma, the second is missing a separator (merely using “and”), and the third limitation ends with a semi-colon.
Two different limitations end with ‘and’, only the second-to-last limitation should end with an ‘and’.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process ... may obtain a patent therefor ...”  (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2 and 6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 (final claim numbering of original claims 12 and 26, respectively) of prior U.S. Patent No. 10664608.  This is a statutory double patenting rejection.
Note that although original claims 12 and 26 of parent application 15548551 (now U.S. Patent No. 10664608) were originally non-elected claims of a restriction requirement, the restriction requirement for those claims (group V) was later withdrawn in the Quayle mailed 2019-09-20.  Because the restriction requirement for the invention of group V covering claims 12 and 26 (corresponding to patented final claims 1 and 2) was withdrawn and the claims allowed, the identical instant claims are subject to double patenting over the corresponding allowed claims of the parent patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 4 is drafted in a manner wherein it is a computer program product that no longer requires the performance of the steps of method claim 1 upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
Claim 4 is directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of computer program product, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of a “computer program product” as software, per se, is also consistent with the Specification, p. 37, ll. 21-25; See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.
The Examiner notes that the claim recites “a non-transitory computer-readable medium”, but that the recitation is insufficient to limit the claim to statutory subject matter.  In 

Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (35 U.S.C. 101 Judicial Exception) without significantly more.  The claims recite transmission of data and a location request, which is both a form of managing personal behavior, i.e. a certain method of organizing human interactions, and a form of judgment that can be performed in the human mind, i.e. mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the abstract idea, as they are well-understood, routine, conventional computer functions as recognized by the courts.
Based upon consideration of all the relevant factors with respect to the claimed invention as a whole, the claims are determined to be directed to an abstract idea without significantly more.  The rationale for this determination is explained infra:

A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”; 35 U.S.C. § 101.  The Supreme Court has consistently held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable; See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, an application of these concepts may be deserving of patent protection; See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012).  In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355.  The test for determining subject matter eligibility requires a first step of determining whether the claims are directed to a process, machine, manufacture, or composition of matter.  If the claims are directed to one of the four patent-eligible subject matter categories, then the Examiner must perform a two-part analysis to determine whether a claim that is directed to a judicial exception recites additional elements that amount to significantly more than the exception.  Id.  If the claims are directed to a patent-ineligible concept, then the second part of the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step in the analysis is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent on the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), the USPTO has prepared revised guidance for use by USPTO personnel in evaluating subject matter eligibility based upon rulings by the courts.
The Examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice and follows the 2019 PEG for determining whether the claims are directed to patent-eligible subject matter.
Step 1: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The Examiner finds that the claims are directed to one of the four statutory categories.
Step 2A – Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The Examiner finds that the claims are directed to the abstract idea of transmission of data and a location request, which is both a form of managing personal behavior, i.e. a certain method of organizing human interactions, and a form of judgment that can be performed in the human mind, i.e. mental processes.
Step 2A – Prong Two: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
The abstract idea is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
In determining whether the abstract idea was integrated into a practical application, the Examiner has considered whether there were any limitations indicative of integration into a practical application, such as:
(1) Improvements to the functioning of a computer, or to any other technology or technical field; See MPEP § 2106.05(a) 
(2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo (Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals)

(4) Effecting a transformation or reduction of a particular article to a different state or thing; See MPEP § 2106.05(c)  
(5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception; See MPEP § 2106.05(e) and Vanda Memo
The Examiner notes that clam features of: transmitting license information and transmitting a location request for indoor location information do not improve the functioning of a computer or technical field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not apply or use a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Instead, the claim features of transmitting license information and transmitting a location request for indoor location information merely use a general-purpose computer as a tool to perform the abstract idea (See MPEP § 2106.05(f)) and merely generally link the use of the abstract idea to a field of use (See MPEP § 2106.05(h)).  Thus, the Examiner finds that the claimed invention does not recite additional elements that integrate the Judicial Exception into a practical application.
Step 2B: Is there something else in the claims that ensures that they are directed to significantly more than a patent-ineligible concept?
The claims, as a whole, require nothing significantly more than generic computer implementation or can be performed entirely by a human.  The additional element(s) or combination of element(s) in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure (e.g. mobile device) that serves to perform generic computer functions (e.g. transmit information) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The claimed license information, request for indoor location information, and request-location-estimate are all numbers, data structures, or datum.  Each of these elements are individually dispositive of patent eligibility because of the following legal holdings:
“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.” Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014).
The Supreme Court has also explained that “[a]bstract software code is an idea without physical embodiment,” i.e., an abstraction. Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007). 
A claim that recites no more than software, logic, or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
Furthermore, the claimed invention does not have a specific asserted improvement in computer capabilities, nor is it a specific implementation of a solution to a problem in the Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Rather, the claims are merely directed towards transmitting information, which is similar to ideas that the courts have found to be abstract, (e.g. In re Salwan, 681 Fed. Appx. 938 (Fed. Cir. 2017); Apple v. Ameranth, 842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016)), and the claims are without a “practical application” or anything “significantly more”.
Considering each of the claim elements in turn, the function performed by the computer system at each step of the process does no more than require a generic computer to perform a well-understood, routine, and conventional activity at a high level of generality.  In particular, the only two steps are merely the transmission of information, which has been found by the courts to be a well-understood, routine, conventional activity in computers; See e.g. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Further note that the abstract idea of transmission of data and a location request to which the claimed invention is directed has a prior art basis outside of a computing environment, e.g. a motorist showing ID to a police officer while asking for directions.
The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’”  Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Viewed as a whole, the claims simply recite the steps of using generic computer components.  The claims do not purport, for example, to improve the functioning of the computer system itself.  Nor does it effect an improvement in any other technology or technical field.  Instead, the claims amount to nothing significantly more than an instruction to implement the abstract idea using generic computer components.  This is insufficient to transform an abstract idea into a patent-eligible invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and  are rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Edge.

With respect to independent claim 1, Mangold discloses a method of providing conditional access to indoor location information in a system comprising a mobile device, a positioning webservice and an authorization authority, the method comprising the mobile device performing the steps of:
transmitting license information to the authorization authority {para. 0060: “requiring a client device to authenticate itself using credentials”}.
transmitting a request for indoor location information to the positioning webservice {paras. 0002 & 0027: “user/client device requesting location services”, wherein “it becomes possible to determine whether a device is inside a house, at a particular restaurant, near a specific park attraction, in a particular section of a store, or in a particular part of an office building”}.
Mangold teaches a client device requesting location information and sending credentials, Mangold does not explicitly disclose the client device providing an estimate of its location; however, Edge discloses:
transmitting a request for indoor location information to the positioning webservice {para. 0039: “alternate device 110-2 requests location services from location server 160”}, the request comprising a request-location-estimate corresponding to a location estimate of the mobile device at the time of making the request {para. 0039: “alternate device 110-2 to provide a location estimate or measurements that location server 160 can use to obtain the location of alternate device 110-2”}.

Mangold and Edge are analogous art because they are from the same field of endeavor or problem-solving area of mobile location services.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mangold and Edge before him or her, to modify/develop the location services of Mangold’s system to utilize client estimate of current location.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling the location server to provide a more precise determination of the user’s location.  Therefore, it would have been obvious to combine the location services in Mangold’s system with client estimate of current location to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

mutatis mutandis, to the subject matter of claims 4-5; therefore, claims 4-5 are rejected, for similar reasons, under the grounds as set forth for claim 1.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Walker.

With respect to independent claim 3, Mangold discloses a method of providing conditional access to indoor location information in a system comprising a mobile device, a positioning webservice and an authorization authority, the method comprising the authorization authority performing the steps of:
receiving license information {para. 0060: “requiring a client device to authenticate itself using credentials”}.
verifying whether the license information authorizes access to the indoor location information by the mobile device {paras. 0058-0060: “protecting access to stored location information such that only authorized devices/applications/parties may obtain the location information”}.
Mangold teaches a location service that requires client authentication, Mangold does not explicitly disclose the location service issue a secure proof for accessing the location information; however, Walker discloses:
issuing a secure proof, verifiable by the positioning webservice, upon successful verification, the secure proof indicating that the license information authorizes access to indoor location information by the mobile device for an authorized region {para. 0110: “the client may authenticate directly to a server trusted by the location-based service (e.g., an authorization server)”}.
transmitting the secure verifiable proof to one of the mobile device and the positioning web service {para. 0110: “the client may authenticate directly to a server trusted by the location-based service (e.g., an authorization server) which issues an access token to the client to permit access to the location-based resource”}.

Mangold and Walker are analogous art because they are from the same field of endeavor or problem-solving area of mobile location services.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mangold and Walker before him or her, to modify/develop the location services of Mangold’s system to utilize an authentication server that issues access tokens for accessing the location-based service.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling client authentication to be performed separately from access control, which creates a more modular system.  Therefore, it would have been obvious to Mangold’s system with an authentication server that issues access tokens for accessing the location-based service to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to claim 7, a corresponding reasoning as given earlier in this section with respect to claim 3 applies, mutatis mutandis, to the subject matter of claim 7; therefore, claim 7 is rejected, for similar reasons, under the grounds as set forth for claim 3.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491